department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp2 plr-t-103151-15 date june internal_revenue_service number release date index number legend entity a order b church c directory d council e plan x dear this letter is in response to your request submitted on your behalf by your authorized representative regarding the status of plan x as a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on your behalf entity a is an elder care facility for aged and infirm members of order b a religious_order of church c the members of order b are church c clergy and consecrated brothers who take the traditional religious vows of poverty chastity and obedience order b is an integral part of church c and the clergy members of order b perform plr-t-103151-15 sacerdotal functions within church c church c entity a is listed in directory d the directory for entity a is a non-profit corporation entity a is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 pursuant to a group_exemption_letter applicable to organizations listed in directory d entity a’s bylaws specify that the members of entity a consist of the individuals who serve as members of council e of order b while the authority to manage entity a generally rests with its board_of directors entity a’s members have the power to approve the election of the board and no individual may be elected a board member without their approval entity a’s bylaws also reserve certain other powers to the members including the power to appoint the president director of entity a who must be a member of order b and to approve a number of significant corporate actions including the philosophy according to which entity a operates any proposed amendment to entity a’s articles of incorporation and or bylaws any lease sale or encumbrance of any real_estate of entity a and any merger consolidation dissolution or other change in the corporate structure of entity a the members of entity a’s board_of directors are all members of order b entity a’s articles of incorporation provide that upon entity a’s dissolution its assets are to be distributed to order b or its successor under the canon law of church c or in certain circumstances to another tax-exempt_organization controlled by associated with or otherwise a part of church c the assets may be distributed differently only if there are no sec_501 entities controlled by or associated with church c entity a adopted plan x a defined_benefit_plan qualified under sec_401 for its employees effective years the plan_administrator of plan x never made an election under sec_1_410_d_-1 of the federal_income_tax regulations with respect to plan x while entity a filed form 5500s for a number of none of the employees covered by plan x are considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code and none are employed by for-profit entities plan x is administered by the pension committee which consists of two members of the clergy of church c both of whom are members of order b committee’s sole purpose and function is the administration of plan x the members of the pension committee are appointed and can be removed by the board_of directors of entity a the pension in accordance with revproc_2011_44 r b a notice to plan participants and other interested persons regarding plan x was provided on this notice explained the consequences of church_plan status plr-t-103151-15 based on the foregoing you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches requires that a copy of the notice be submitted to the irs as part of the ruling_request revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan plr-t-103151-15 and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches as the sole members of entity a council e has control_over certain the members of entity a are those individuals who serve on council under the facts you have represented entity a is an elder care facility for elderly and infirm members of order b and is exempt from tax under sec_501 of the code order b is an integral part of church c and its clergy members perform sacerdotal functions within church c e of order b matters involving entity a’s governance including approval of the members of entity a’s board_of directors the power to appoint entity a’s president director and the philosophy under which entity a operates entity a’s board_of directors are all members of order b and the president director must be a member of order b entity a is listed in directory d and upon its dissolution the assets of entity a are to revert to order b or in some circumstances to one or more organizations controlled by associated with or otherwise a part of church c you represent that none of entity a’s employees have been employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and no plan participants are employed by for-profit entities based on these facts we conclude that entity a is associated with church c for purposes of sec_414 we further conclude that the employees of entity a are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches the pension committee is the administrator of plan x and its sole purpose and function is the administration of plan x the pension committee consists of two members of the clergy of church c both of whom are members of order b the members of the pension committee are appointed and can be removed by the board plr-t-103151-15 of directors of entity a the members of the board_of directors of entity a are all members of order b and may serve on the board only with the approval of the members of council e we thus conclude that the pension committee is associated with order b and church c accordingly plan x is maintained by an organization that is associated with a church or a convention or association of churches the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church or a convention or association of churches based on the foregoing facts and representations we conclude that plan x is a church_plan as defined in sec_414 of the code and has been a church_plan since its inception on except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lauson green branch chief qualified_plans branch employee_benefits tax exempt government entities cc ep classification tege headquarters
